CAMPBELL, Judge.
Rule 19 of the Rules of Practice in the Court of Appeals of North Carolina requires that the proceedings in the trial court be set forth in the order of time in which they occurred. Failure to comply with the rules subjects an appeal to dismissal. Rule 48, Rules of Practice in the Court of Appeals of North Carolina.
The record in this case fails to comply with the above cited requirements and the appeal is subject to dismissal. We have, however, considered this appeal as if it were in conformity with the rules in order that a decision on the merits might be reached.
*507Appellant assigns as error the trial court’s judgment that the resolutions of the City Council closing portions of West Fourth Street were null and void. The trial court predicated its ruling upon a finding that the City Council had not notified property owners on West Fourth Street of the hearing in the manner required by statute. Appellant contends that the trial court erred in making such a finding.
The procedure a municipality must follow in closing a road or a portion of a road is provided by G.S. 153-9 (17). Town of Blowing Rock v. Gregorie, 243 N.C. 364, 90 S.E. 2d 898 (1956). The statute provides, in part, the following:
“ . . . Any individuals owning property adjoining said street or road who do not join in the request for the closing of said street or road shall be notified by registered letter of the time and place of the meeting of the commissioners at which the closing of said street or road is to be acted upon. Notice of said meeting shall likewise be published once a week for four weeks in some newspaper published in the county, or if no newspaper is so published by posting a notice for 30 days at the courthouse door and three other public places in the county. ...” G.S. 153-9(17).
The statute requires notice by registered mail to the owners of property adjoining the street to be closed who did not join in the request for closing the street. Appellant concedes that no such notice was given here, but contends that notice by registered mail is required only to those who might suffer some “special consequence”' by the closing. Appellant cites no authority for this argument and we can find none.
We do not agree with appellant’s argument. The words of the statute are clear and unequivocal. There is nothing to indicate that only those with a “special interest” must be notified by registered mail. The Supreme Court has stated:
“ [T] hat the true legislative intent is that if a municipality wishes to close a street, or a part thereof, the notices required by G.S. 153-9(17) must be given. Such an intent is fair and just, because it affords all interested parties an opportunity to be heard. ...” Town of Blowing Rock v. Gregorie, siopra. (emphasis added)
*508Clearly, owners of property on a street which is to be partially closed have an interest in the hearing on the request to close the street.
The trial court found as a fact that owners of property on West Fourth Street had not been notified by registered mail of the hearing to be conducted on the petition to close parts of that street. There was evidence to support the finding of fact and the finding supports the trial court’s conclusions of law. We hold that the trial judge was correct in entering the judgment appealed from.
We have considered appellant’s other assignments of error and find them to be without merit.
The ruling of the trial court is
Affirmed
Chief Judge Mallard and Judge Britt concur.